 1 MCGREGOR W. SCOTT
   United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:13-CR-0164 GEB
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   SEAN ERIN KARJALA,                                 DATE: November 8, 2019
                                                        TIME: 9:00 a.m.
15                               Defendant.             COURT: Hon. Garland E. Burrell, Jr.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on November 8, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until January

22 17, 2020, and to exclude time between November 8, 2019, and January 17, 2020, under Local Code T4.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      The government has represented that the discovery associated with this case

25          includes approximately 250 pages of police reports, photographs, text messages and emails. The

26          United States recently received and has made available for review approximately 300 additional

27          pages related to the defendant’s recently concluded state prosecution. All of this discovery has

28          been either produced directly to counsel and/or made available for inspection and copying.


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                 b)      Counsel for defendant desires additional time consult with his client, review the

 2          recently obtained materials made available by the United States, and to research issues that may

 3          impact resolution and sentencing in this matter. The defendant was recently returned to Federal

 4          custody following a conviction in Trinity County for assaulting a police officer for which he

 5          received a sentences of 30 years to life.

 6                 c)      Counsel for defendant believes that failure to grant the above-requested

 7          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 8          into account the exercise of due diligence.

 9                 d)      The government does not object to the continuance.

10                 e)      Based on the above-stated findings, the ends of justice served by continuing the

11          case as requested outweigh the interest of the public and the defendant in a trial within the

12          original date prescribed by the Speedy Trial Act.

13                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14          et seq., within which trial must commence, the time period of November 8, 2019 to January 17,

15          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

16          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

17          of the Court’s finding that the ends of justice served by taking such action outweigh the best

18          interest of the public and the defendant in a speedy trial.

19          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

20 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
21 must commence.

22          IT IS SO STIPULATED.

23

24
      Dated: November 7, 2019                                 MCGREGOR W. SCOTT
25                                                            United States Attorney
26
                                                              /s/ HEIKO P. COPPOLA
27                                                            HEIKO P. COPPOLA
                                                              Assistant United States Attorney
28

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1   Dated: November 7, 2019                        /s/ BENJAMIN D.
                                                    GALLOWAY
 2                                                  BENJAMIN D. GALLOWAY
                                                    Counsel for Defendant
 3
                                                    SEAN ERIN KARJALA
 4

 5

 6                                      FINDINGS AND ORDER
 7        IT IS SO FOUND AND ORDERED.
 8        Dated: November 12, 2019
 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
30   PERIODS UNDER SPEEDY TRIAL ACT
